Judgment and order affirmed, with costs. All concur, except Davis, J., who dissents upon the grounds: First. That the verdict is contrary to and against the weight of the evidence. Second. That there is no sufficient evidence to establish the plaintiff’s" adverse possession of the triangular piece of land in question, or of the practical location by the parties of a boundary line claimed by the plaintiff. Third. That the trial court erred in rejecting the evidence of ancient maps made by persons indifferent between the parties, and well-authenticated copies of such maps, and the proof offered that the plaintiff had not paid the water frontage tax on the landse claimed by adverse possession. Fourth. That it is unjust and inequitable to take from the defendant lands that will deprive him of a frontage of at *919least sixty feet, to which he is entitled by occupation and under deeds of record for over sixty years. Fifth. That there was no evidence upon which the jury could find $100 damages for the use of the small parcel of property in dispute.